Citation Nr: 0007384	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-42 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for plantar warts and 
calluses of the feet.

2.  Entitlement to service connection for claustrophobia.

3.  Entitlement to a rating higher than 20 percent for 
service-connected mechanical low back pain.

4.  Entitlement to a compensable rating for service-connected 
left shoulder impingement.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to March 
1996.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996  RO decision which denied service 
connection for plantar warts and calluses of the feet and 
claustrophobia.  A personal hearing was held before an RO 
hearing officer in January 1997.  In an April 1997 hearing 
officer's decision, service connection was established for 
mechanical low back pain, with a 10 percent rating, and for 
left shoulder impingement, with a 0 percent rating.  The 
veteran appealed for higher ratings for these disabilities.  
In an October 1998 decision, the RO granted a higher 20 
percent rating for the service-connected low back disability.  
The veteran initially requested a hearing before a member of 
the Board, but by a statement dated in June 1999, he withdrew 
his hearing request.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for plantar warts and 
calluses of the feet and claustrophobia.

2.  The veteran's service-connected low back disability is 
currently productive of no more than moderate limitation of 
motion of the low back, moderate strain, and moderate 
intervertebral disc syndrome; the veteran does not have 
severe intervertebral disc syndrome of the low back.

3.  The veteran's service-connected left shoulder impingement 
(minor upper extremity) does not result in arm motion being 
restricted to shoulder level.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for plantar warts and calluses of the feet 
and claustrophobia.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 20 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1999).

3.  The criteria for a rating in excess of 0 percent for left 
shoulder impingement have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from July 1992 
to March 1996.  

A review of the available service medical records shows that 
the entrance medical examination is not on file.  A June 1995 
report of a fire fighting training medical evaluation notes 
that the veteran was not physically qualified to attend fire 
fighting school due to a diagnosis of rule out 
claustrophobia.  An October 1995 consultation request shows 
that the veteran complained of an inability to wear an oxygen 
breathing apparatus or gas mask due to an inability to 
breathe while wearing same, and said he was afraid of 
smothering to death.  The provisional diagnosis was rule out 
claustrophobia.  An October 1995 psychiatric consultation 
shows that the veteran related a long history of 
"nervousness" in tight places such as elevators.  He 
reported difficulty performing his duties due to this 
condition.  On examination, he was alert and oriented; there 
was no evidence of mental or thought disorder, and no 
suicidal or homicidal ideation.  The diagnostic impression 
was claustrophobia.  On psychiatric follow-up in late October 
1995, the veteran was euthymic, with no suicidal ideation or 
homicidal ideation; a physical evaluation board was planned.

A November 1995 Medical Board report shows that the veteran 
reported a long history of nervousness and agitation when in 
closed spaces.  He described a fear of and inability to ride 
in elevators, and said he was able to complete his gas mask 
training during his indoctrination, but was unable to 
participate in fire drills where oxygen breathing apparatus 
was required.  He stated that he avoided situations on his 
ship which might precipitate his symptoms, but did not seek 
medical attention for his symptoms.  He denied a past 
personal psychiatric history.  On mental status examination, 
he was alert and fully oriented, well-groomed, and dressed 
appropriately.  He made good eye contact, there was no 
evidence of psychomotor disturbance, speech was fluent, 
thoughts were logical and goal-oriented, and his mood was 
euthymic with a full affect.  There was no evidence of a 
thought or mood disorder, cognition and memory were intact, 
insight and judgment were intact, and he denied current 
suicidal or homicidal ideation.  The examiner stated that 
during a recent outpatient evaluation, it became clear that 
the veteran had been suffering from claustrophobia for a long 
period of time and that such condition existed prior to 
enlistment.  He stated that the veteran was initially able to 
tolerate his condition and hid his symptoms from medical 
personnel, but the condition was discovered at a recent 
qualification examination for fire fighting school.  The 
diagnosis was claustrophobia, existing prior to service, not 
aggravated by service.  The veteran was determined to be 
unfit for further military service as a result of a condition 
which existed prior to service, and his case was forwarded to 
a Physical Evaluation Board for disposition.  Service medical 
records are negative for plantar warts and calluses of the 
feet, mechanical low back pain, and left shoulder 
impingement.  The veteran's DD Form 214 shows that the 
veteran was discharged from service by reason of a disability 
which existed prior to service.

In April 1996, the veteran submitted claims for service 
connection for residuals of a back injury, residuals of a 
shoulder injury, claustrophobia and bilateral corns.

At a July 1996 VA general medical examination, the veteran 
reported that he incurred a back injury in 1994, and 
complained of intermittent low back pain which was sometimes 
sharp in nature with radiation to his left leg and mild 
numbness of the left leg.  He said the pain was worse when he 
was on his feet.  He also complained of vague pain in his 
left upper chest field, which was worse on lifting heavy 
objects, and which had no relationship to shoulder movement.  
He reported a history of claustrophobia since 1990, and said 
he felt nervous, anxious, and had difficulty breathing in 
close places.  On examination, there was normal range of 
motion of the extremities, with no tenderness or atrophy.  
There was normal strength and sensation of the lower 
extremities.  Straight leg raising tests caused back pain 
bilaterally.  On examination of the nervous system, the 
veteran was oriented times three.  The diagnoses were low 
back pain, possible mild herniated disc suspected; left upper 
chest pain, probably musculoskeletal in origin, and history 
of claustrophobia.

At a subsequent VA examination in July 1996, the veteran 
reported that he incurred injuries to the low back and left 
(nondominant) shoulder during service.  He complained of pain 
in the lower right lumbar spine with some radiation into the 
back of his right leg.  He said his back pain was much more 
significant than his leg pain.  He also complained of left 
shoulder pain with overhead motion.  The veteran reported 
that he developed corns along the lateral aspect of his foot 
secondary to wearing boots, and complained of plantar warts.  
On examination of the back, range of motion was as follows:  
forward flexion to 80 degrees, backward extension to 20 
degrees, lateral bending to 20 degrees, and lateral rotation 
to 30 degrees.  There was some tightness in the lower left 
lumbar spine and tenderness to palpation and percussion.  
Straight leg raising tests were negative bilaterally.  
Strength was intact, and deep tendon reflexes were 
symmetrical.  An examination of the left shoulder showed full 
range of motion and intact strength.  There was some mild 
impingement.  Acromioclavicular (AC) provocative maneuvers 
were mildly positive.  An instability examination produced 
only pain.  An examination of the feet demonstrated callus 
formation over the little toes bilaterally and multiple 
plantar warts.  The diagnostic assessments were mechanical 
low back pain as a result of a service-connected injury, mild 
left shoulder impingement as a result of a service-connected 
injury, and plantar warts and lateral calluses of both feet.

At a July 1996 VA psychiatric examination, the veteran 
reported that during service he worked in the engine room of 
his ship, and at times would have to participate in simulated 
fire drills which involved donning fire fighting equipment 
including a smoke mask.  He said he was unable to wear the 
mask as it filled him with dread.  He stated that when he was 
in high school, he experienced an episode which was very 
similar to the anxiety attack he experienced in service.  He 
stated that elevators produced anxiety.  On mental status 
examination, the veteran was oriented in all spheres, and 
related comfortably, easily and appropriately with no 
evidence of an affective or thinking disorder.  He denied any 
psychiatric symptoms and said he felt good. There was no 
evidence of organicity, and the examiner stated that the 
mental status examination was negative.  The examiner opined 
that the veteran had signs of a very mild anxiety disorder 
(phobia) prior to his entry into the military, a brief 
episode in the military, and no significant symptomatology 
after service.  There was insufficient evidence to make any 
psychiatric diagnosis.  The examiner stated that by history 
the veteran had an anxiety disorder which was not currently 
present.

In August 1996, the RO received the veteran's service medical 
records from the VA Records Management Center (RMC).  In an 
August 1996 memorandum, the RMC indicated that all available 
service medical records had been forwarded.

By a statement received in August 1996, the veteran related 
that his original service medical records had been stolen, 
and enclosed duplicate copies of the service medical records 
which were already on file.

At an RO hearing in January 1997, the veteran reiterated many 
of his assertions.
He denied current treatment for low back pain.  He asserted 
that he incurred plantar warts and calluses secondary to the 
boots he wore during service.  He testified that he did not 
have claustrophobia prior to service, and first experienced 
the condition when he donned a face mask while onboard a ship 
during service.  He stated that many of his service medical 
records were lost or stolen during service.

By a statement received in February 1997, a fellow 
servicemember said that the veteran incurred back and 
shoulder disabilities during service, and still had pain and 
discomfort.

In an April 1997 hearing officer's decision, service 
connection was established for mechanical low back pain, with 
a 10 percent rating, and for mild left shoulder impingement, 
with a 0 percent rating.  

By a statement dated in May 1997, the veteran asserted that 
he was more disabled than currently evaluated.

By a statement dated in May 1998, the veteran's 
representative asserted that the veteran's low back 
disability and left shoulder disability were manifested by 
limitation of motion, pain, fatigue, and discomfort.  He 
contended that the veteran's calluses and plantar warts were 
incurred during service, noted that such conditions were 
diagnosed within one year after separation from service, and 
asserted that there was insufficient time after service for 
the veteran to have developed these conditions since 
separation.

At a May 1998 VA examination, the veteran complained of left 
shoulder pain and an inability to move his left arm over his 
head, with some pain and weakness.  He said that the pain 
usually appeared with activities requiring the use of his 
left hand and arm or with running activities.  He also 
complained of low back pain which sometimes radiated down to 
his left leg when he played basketball or ran, and said he 
stopped playing basketball as a result.  He stated that his 
back sometimes hurt a great deal in the morning, that long 
periods of driving hurt his low back, and that he was unable 
to run and jump due to his low back pain.  He said he took 
one Motrin daily for back and shoulder pain, as needed.  The 
examiner noted that a July 1996 X-ray study of the 
lumbosacral spine showed unremarkable findings, and a July 
1996 X-ray study of the shoulder showed no significant 
degenerative changes.  On examination of the left shoulder, 
active flexion was limited to 135 degrees with pain in the 
anterior aspect of the shoulder joint, abduction was limited 
to 142 degrees with pain, and internal and external rotation 
were possible to 90 degrees with pain at the end of the 
ranges.  Muscle strength of the left shoulder muscle groups 
was within normal limits.  There was no pain on resisted 
rotations on the left shoulder.  There was no tenderness on 
the left AC joint area.  There was no pain on anterior push 
in the proximal humerus with the arm in the external rotation 
position.

On examination of the low back, range of motion was as 
follows:  forward flexion was limited to 75 degrees with pain 
in the left lower back, and lateral bending was limited to 20 
degrees bilaterally with pain in the left lower back.  There 
was some tenderness in the left lower paraspinal muscles.  
Straight leg raising tests were positive on the left at 55 
degrees.  Pinprick sensation, deep tendon reflexes, and motor 
strength in the lower extremities were normal and equal 
bilaterally.  The diagnoses were status post left shoulder 
injury with current findings of loss of range of motion and 
tenderness and pain on the left shoulder, and some limitation 
of truncal movement with a positive straight leg raising test 
on the left and clinical symptoms of numbness on the left 
lower back radiating down to the left lower extremity.  The 
examiner ordered a computerized tomography (CT) study, which 
was done in July 1998 and showed diffuse disc bulge with 
central protrusion at L4-L5, and central disc osteophyte 
complex at L5-S1 with mild narrowing of the left lateral 
recess at this level.

In an October 1998 decision, the RO granted a higher 20 
percent rating for the service-connected low back disability.





II.  Analysis

A.	Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The veteran claims service connection for plantar warts and 
calluses of the feet and claustrophobia which he asserts were 
incurred during military service.   His claims present the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

	1.	Plantar Warts and Calluses of the Feet 

The available service medical records are negative for 
plantar warts and calluses of the feet.  The veteran was 
released from active duty in March 1996.  The first post-
service medical evidence of plantar warts and calluses of the 
feet is dated in July 1996, when the veteran was diagnosed 
with plantar warts and lateral calluses of both feet on VA 
examination.  There are no post-service medical records 
reflecting treatment of plantar warts and calluses of the 
feet.

The veteran has asserted that he incurred plantar warts and 
calluses of the feet during his period of active service.  As 
a layman, he is not competent to render an opinion regarding 
diagnosis or etiology and his statements do not serve to make 
his claim well grounded.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in the July 1996 VA examination report, 
that his plantar warts and calluses of the feet began in 
service, does not constitute competent medical evidence of 
causality as required for a well-grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1996).

The veteran has not submitted competent medical evidence 
linking the current plantar warts and calluses of the feet 
with service, and without such evidence, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

	2.	Claustrophobia 

Claustrophobia was diagnosed during the veteran's service, 
and it was concluded that the condition preexisted service 
without aggravation therein.  The Board notes that regardless 
of whether service connection is claimed on the basis of 
service incurrence or service aggravation, one requirement 
for a well-grounded claim is medical evidence of a current 
diagnosis of the condition.  At a July 1996 VA psychiatric 
examination, the examiner opined that the veteran had signs 
of a very mild anxiety disorder (phobia) prior to his entry 
into the military, a brief episode in the military, and no 
significant symptomatology after service.  The examiner found 
no current psychiatric disorder, and indicated that by 
history the veteran had an anxiety disorder which was not 
currently present.  There is no medical evidence of a current 
diagnosis of claustrophobia or any other mental disorder, and 
without such medical evidence the service connection claim is 
not well grounded.  Caluza, supra.

The veteran and his representative have asserted that 
claustrophobia currently exists and was either incurred or 
aggravated during active service.  As laymen, they are not 
competent to render an opinion regarding diagnosis or 
etiology and their statements do not serve to make the claim 
well grounded.  Espiritu, supra. 

As the veteran has not submitted competent medical evidence 
of a current disability, his claim for service connection for 
claustrophobia is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.	Higher Ratings

The veteran's claims for a rating in excess of 20 percent for 
his service-connected mechanical low back pain, and for a 
compensable rating for his service-connected left shoulder 
impingement are well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claims.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

	1.	Mechanical Low Back Pain 

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion is rated 
40 percent.  38 C.F.R. 4.71a, Code 5292.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position. A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

The medical evidence (including examination and treatment 
reports from recent years, dated to 1998) shows the veteran's 
service-connected mechanical low back pain causes moderate 
limitation of motion with pain at the extremes of motion, and 
episodic low back pain, with symptoms of numbness on the left 
lower back radiating down to the left lower extremity.  On VA 
examination in May 1998, pinprick sensation, deep tendon 
reflexes, and motor strength in the lower extremities were 
normal and equal bilaterally.

Given the current extent of limitation of motion of the 
lumbar spine, which is no more than moderate in degree, even 
when the effect of pain on use and during flare-ups is 
considered, a higher rating is not in order under Code 5292 
based on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A higher rating is 
not in order under Code 5295, as the medical evidence does 
not demonstrate severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Consideration has been given to a higher rating under Code 
5293 for intervertebral disc syndrome.  While the medical 
records show, at times, complaints of pain and numbness in 
the left lower extremity, there have been very few abnormal 
neurological findings appropriate to the site of a diseased 
disc.  Even assuming worsened intervertebral disc syndrome 
during flare-ups, and associated limitation of motion, the 
intervertebral disc syndrome is not shown to be more than 
moderate in degree, and such supports no more than a 20 
percent rating under Code 5293.  38 C.F.R. §§ 4.40, 4.45; 
VAOPGCPREC 36-97.  The evidence does not show severe (60 
percent) intervertebral disc syndrome as described in Code 
5293.  Thus, a higher rating under this code is not in order.

The weight of the evidence shows the veteran's low back 
disability is no more than 20 percent disabling.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating in excess of 20 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	2.	Left Shoulder Impingement

A 20 percent evaluation is warranted for limitation of motion 
of either arm when motion is limited to shoulder level.  A 20 
percent evaluation is warranted for limitation of motion of 
the minor arm when motion is limited to midway between the 
side and shoulder level.  38 C.F.R. § 4.71a, Code 5201.  When 
these requirements are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.

The 1996 and 1998 VA examinations indicate the veteran is 
able to raise his left arm above his shoulder.  Motion of the 
left arm would have to be limited to shoulder level for a 
higher rating of 20 percent under Code 5201.  There is no 
medical evidence showing additional limitation of motion due 
to pain on use or during flare-ups to the extent that pain 
results in limitation of motion of the arm to the shoulder 
level.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Accordingly, 
a rating in excess of 0 percent is not warranted.

As the preponderance of the evidence is against the claims 
for a higher rating for the service-connected left shoulder 
impingement, the benefit-of- the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for plantar warts and calluses of the feet 
is denied.

Service connection for claustrophobia is denied.

A higher rating for mechanical low back pain is denied.

A higher rating for left shoulder impingement is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

